Citation Nr: 1211262	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  12-00 623	)	DATE
	)
	)


THE ISSUE

Whether a June 6, 1975, Board of Veterans' Appeals decision which denied entitlement to a permanent and total disability rating for pension purposes should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than August 31, 1992, for the award of nonservice-connected disability benefits is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The moving party is a Veteran who served on active duty from September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) by statements construed as a motion asserting CUE in the June 6, 1975, decision.  In correspondence dated in September 2011 he reported that he wished to represent himself in matters before the Board.  He was notified that his motion had been assigned to the docket and advised to review the applicable regulations by correspondence issued on March 2, 2012.  


FINDINGS OF FACT

1.  The June 6, 1975, Board decision denying entitlement to entitlement to a permanent and total disability rating for pension purposes was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.

2.  The specific errors alleged by the moving party involve disagreement as to how the facts were weighed or evaluated in the June 1975 decision and are not CUE.


CONCLUSION OF LAW

The Board's June 6, 1975, decision denying entitlement to entitlement to a permanent and total disability rating for pension purposes does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the United States Court of Appeals for Veterans Claims (Court) has found that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

CUE

A decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2011).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable error: (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Factual Background

A review of the record before the Board at the time of the June 6, 1975, decision reveals that the moving party submitted a VA Form 21-526, Veteran's Application for compensation or pension, in November 1972 asserting that he was totally disabled due to arthritis in all joints.  He reported that he had last worked in October 1968 performing office work for Shell Oil Company.  He also reported that he had completed four years of college education.

VA hospital records dated in November 1972 noted diagnoses of arthritis of unknown etiology and rule out rheumatoid and gonococci arthritis.  It was noted he complained of joint pain and swelling, and that routine admission work-up revealed elevated sedimentation rate on numerous occasions.  Testing, including for rheumatoid factor, was negative.  X-ray examinations revealed minimal degenerative arthritis to the cervical spine, but negative studies to the lumbosacral spine, knees, and feet.  The examiner noted that over the hospital course the moving party was resistant to therapy and that he signed himself out.  

A January 1973 rating decision denied entitlement to a permanent and total rating for nonservice-connected disability pension benefits.  The RO found the moving party's disabilities did not meet the schedular requirements for a permanent and total rating and did not preclude his return to some type of gainful employment.

A September 1973 accident report noted the moving party was involved in a motor vehicle accident.  Private medical records show he sustained bilateral maxillary fractures, nasal fractures, and a comminuted left mid-shaft femur fracture.  An examination of the eyes revealed myopia correctible to 20/20 and left orbital floor fracture without evidence of muscle incarceration.  A November 8, 1973, orthopedic clinic report noted the moving party had been continuously disabled and unable to work since September 28, 1973.  It was noted that his ability to return to work was indefinite.  

On November 10, 1973, the moving party submitted a VA Form 21-526 asserting that he was totally disabled and reporting that he had last worked as a Department of Corrections parole officer on September 28, 1973.  He stated that he had worked for six months in that position with no time lost from illness.  

A March 1974 rating decision denied entitlement to a permanent and total rating for nonservice-connected disability pension benefits.  The RO found that considering his age and education background the moving party's disabilities would not permanently preclude gainful employment.  

Private treatment records dated in April 1974 noted X-ray examination revealed bone fragments had telescoped and shortened the moving party's left leg.  It was the examiner's opinion that the moving party was not able to bear full weight and required crutches with delayed union and telescoping effect post-surgery.  


Correspondence from a private attorney dated in June 1974 noted the moving party was presently on Social Security Administration (SSA) disability.  It was asserted that he was in no condition to work.  

Private medical correspondence dated in August 1974 noted the moving party sustained injuries in a September 28, 1973, motor vehicle accident including a comminuted fracture to the mid-third of the left femur and multiple injuries to the face, teeth, and left ear.  It was noted he was in a coma for 24 hours and had suffered some degree of brain damage in that he was more irritable and had difficulty in thinking out simple problems and memory loss.  The physician stated this brain damage would make it difficult for the moving party to hold a job after he recovered from his physical disability.  

It was also noted that he had continued pain in the lower back and in his entire left leg.  There was left leg shortening of approximately one and a half inches.  X-ray examination of the lumbar spine revealed some evidence of osteoarthritis.  There was motor power loss in the left leg and he was unable to adduct the left leg well because of a metal rod.  On bending forward he was unable to touch the floor, lacking about 18 inches.  Reflexes of the knees and ankles were equal, but sluggish.  The physician noted the moving party handled his pain disability with rest, sleep, aspirin, and tranquillizers.  It was noted he was irritable, in a depressed mood, and very angry that he was injured.  The moving party was felt to be "[t]otally disabled from working at present time because of [these] injuries."

On VA examination in October 1974 the moving party reported that he had facial numbness, some difficulty eating, marked difficulty getting about due to his left femur fracture, and shortening of one and a half inches of the left femur.  The examiner noted he walked with a crutch in the left hand and had shortness of one and a half inches to the left lower extremity.  Examination of the head, face, and neck was essentially negative with a history of mandible fracture on the left with some pain on masticating.  There was no apparent abnormality and no asymmetry.  The jaw opened and closed normally.  There was an apparent scar in the left eardrum in the upper part, but no definite perforation seen and no history of significant dizziness.  An examination of the spine was essentially within normal limits.  The right hip could be elevated to 90 degrees and straight leg raising to only 30 degrees.  The moving party had difficulty bending over due to hip pain.  The knees were essentially within normal limits with motion from 0 to 140 degrees.  The diagnoses also included history of fracture of the left femur with residual shortening, marked disability, and marked weakness of the muscles of the thigh and calf on the left side and history of injury to the face with fracture of the mandible with apparent adequate healing and some subjective facial numbness.  It was noted generalized arthritis was not found upon examination.  X-ray examinations revealed loss of normal lordotic curve, possibly indicative of some degree of muscle spasm, with no pathologic changes to the lumbosacral spine or demonstrable evidence of bone of joint pathology to the pelvic girdle including the hips.

On authorized audiological evaluation in October 1974, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
10
10
LEFT
25
25
10
25
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Mild left conductive-type hearing loss was noted.

A special review psychiatric examination noted review of the record including the August 1974 private medical opinion.  The moving party complained of depression since his automobile accident and that he reported he stayed at home most of the time with no interests.  The examiner noted the moving party was extremely tense and showed affects consisting of depression, irritability, and hostility.  There was no evidence of suicidal ideation, delusion, hallucination, or disorganized thinking.  There were no deficits of orientation, memory, judgment, comprehension, calculations, retention or recall, recent or remote memory, or proverb interpretations.  His insight was fair.  Neurological examination was within normal limits.  A diagnosis of reactive depression, chronic, moderately severe, was provided.  

A December 1974 rating decision denied entitlement to a permanent and total rating for nonservice-connected disability pension benefits.  The RO found the moving party's disabilities were not so severe as to preclude some form of sedentary employment.  Disability rating were assigned for depressive neurosis (30 percent), residuals of left femur fracture (30 percent), one and a half inches of left lower extremity shortening (10 percent), defective left ear hearing with insertion of polyethylene tube (10 percent), and residuals of right and left mandible fracture (0 percent).  The combined disability rating was 60 percent.  

In his March 1975 VA Form 9 the moving party asserted that he was unable to maintain any type of employment because of pain and depression.  He reported that examinations had demonstrated a nervous condition, defective hearing, an inability to bear weight on the left leg without crutches, constant lower back pain, a weak and painful left knee, and severe pain in the area of the inserted intramedullary rod.  

The Board in its June 6, 1975, decision found that although the moving party's convalescence since his automobile accident in 1973 had been very slow his recovery had shown definite progress.  His total disability picture, including consideration of his youth and educational background, was found to demonstrate that he was neither permanently nor totally unemployable.  His disabilities were found to be not so severe as to preclude employment in a suitable occupation and it was noted that the degree of disability associated with his injuries could reasonably be expected to show continued improvement.  The statutes and regulations considered by the Board included 38 U.S.C. § 502, 38 C.F.R. §§ 3.321, 3.340, 3.342, and 38 C.F.R., Part 4.

Applicable Laws and Regulations in June 1975

Applicable statutes provided that for determinations with respect to disability: (a) For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if he is sixty-five years of age or older or suffering from (1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the Administrator to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled.  38 U.S.C. § 502 (1970).

VA regulations provided percentage requirements for total ratings when there was only one such disability, the disability must be ratable at 60 percent or more, and if there were two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability or one 40 percent disability in combination, the following were considered as one disability: (a) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (b) disabilities resulting from common etiology or a single accident, or (c) disabilities affecting a single body system, e.g., digestive, respiratory, cardiovascular-renal, neuropsychiatric, or (d) multiple injuries incurred in action.  38 C.F.R. § 4.16 (1974).

Total disability ratings for pension based on unemployability and age of the individual also, for the purpose of pension, provided that the permanence of the percentage requirements of § 4.16 was a requisite.  The percentage requirements, however, are reduced, on the attainment of age 55, at age 60, and at age 65.  When the percentage requirements were met, and the disabilities involved were permanent in nature, rating as permanently and totally disabled were to be assigned if the veteran was determined to be unable to secure and follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status was immaterial if in the judgment of the rating agency a veteran's disabilities rendered him unemployable.  In making such determinations, the following were to be used as guides: (a) Marginal employment, for example, on own farm, in own business, or at odd jobs, at less than half the usual hours of work or less than half the usual remuneration were not considered incompatible with a determination of unemployment and unemployability, if the restriction, as to securing or retaining better employment, was due to the disabilities. (b) The fact that unemployable persons meeting the percentage standards had also physical, mental, or personality defects of congenital or developmental nature, which may be a partial cause of the unemployability, would not preclude favorable rating. (c) It was the policy of the Administration that all veterans who were basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which were likely to be permanent shall have been rated as permanently and totally disabled for the purposes of pension, therefore, the cases of all veterans who failed to meet the percentage standards, who meet basic entitlement criteria, but who are unemployable, were to have been referred to the Central Office under § 3.321(b) of the chapter, with statement as to unemployability by the rating board.  38 C.F.R. § 4.17 (1974).  Age was to be considered a factor only in evaluations of disability not resulting from service, i.e., for the purposes of pension.  38 C.F.R. § 4.19 (1974).

In exceptional cases for pension where the evidence of record established that an applicant for pension who is basically eligible failed to meet the disability requirements based on the percentage standards of the rating schedule but was found to be unemployable by reason of his disability(ies), age, occupational background and other related factors, the following were authorized to approve on an extraschedular basis a permanent and total disability rating for pension purposes: the Adjudication Officer; or where regular schedular standards were met as of the date of the rating decision, the rating board.  38 C.F.R. § 3.321 (1974).

Total and permanent total ratings and unemployability.  (a) Total disability ratings (1) General. Total disability was considered to exist when there was present any impairment of mind or body which was sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings were not to be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  (2) Schedule for rating disabilities.  Total ratings were authorized for any disability or combination of disabilities for which the 1945 Schedule for Rating Disabilities prescribed a 100 percent evaluation or, with less disability, where the requirements of § 4.16 were present or where, in pension cases, the requirements of § 4.17 were met.  (3) Ratings of total disability on history.  In the case of disabilities which have undergone some recent improvement, a rating of total disability may be made, provided: (I) That the disability must in the past have been of sufficient severity to warrant a total disability rating; (i) That it must have required extended, continuous, or intermittent hospitalization, or have produced total industrial incapacity for at least one year, or be subject to recurring, severe, frequent, or prolonged exacerbations: and (III) That it must be the opinion of the rating agency that despite the recent improvement of the physical condition, the veteran will be unable to effect an adjustment into a substantially gainful occupation.  Due consideration will be given to the frequency and duration of totally incapacitating exacerbations since incurrence of the original disease or injury, and to periods of hospitalization for treatment in determining whether the average person could have reestablished himself in a substantially gainful occupation. (b) Permanent total disability. Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations of permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340 (1974).

Permanent and total disability ratings for pension purposes. (a) General.  Permanent total disability ratings for pension purposes are authorized for disabling conditions not the result of the veteran's own willful misconduct or vicious habits whether or not they are service connected. However, no rating is required in claims for pension under Public Law 86-211 (73 Stat. 432) if the veteran is 65 years of age or older.  In such instances permanent and total disability will be presumed. (38 U.S.C. 502(a); Pub. Law 90-77) (b) Criteria. In addition to the criteria for determining total disability and permanency of total disability contained in § 3.340, the following special considerations apply in pension cases: (1) Permanent total disability pension ratings will be authorized for congenital, developmental, hereditary or familial conditions, provided the other requirements for entitlement are met. (2) The permanence of total disability will be established as of the earliest date consistent with the evidence in the case. Active pulmonary tuberculosis not otherwise established as permanently and totally disabling will be presumed so after six months' hospitalization without improvement. The same principle may be applied with other types of disabilities requiring hospitalization for indefinite periods. The need for hospitalization for periods shorter or longer than six months may be a proper basis for determining permanence. Where, in application of this principle, it is necessary to employ a waiting period to determine permanence of totality of disability and a report received at the end of such period shows the veteran's condition is unimproved, permanence may be established as of the date of entrance into the hospital. Similarly, when active pulmonary tuberculosis is improved after six months' hospitalization but still diagnosed as active after 12 months' hospitalization permanence will also be established as of the date of entrance into the hospital. In other cases the rating will be effective the date the evidence establishes permanence. (3) Special consideration must be given the question of permanence in the case of veterans under 40 years of age. For such veterans, permanence of total disability requires a finding that the end result of treatment and adjustment to residual handicaps (rehabilitation) will be permanent disability of the required degree precluding more than marginal employment. Severe diseases and injuries, including multiple fractures or the amputation of a single extremity, should not be taken to establish permanent and total disability until it is shown that the veteran after treatment and convalescence, has been unable to secure or follow employment because of the disability and through no fault of the veteran. (4) Employment as a member-employee or similar employment obtained only in competition with disabled persons, will not be considered as evidence of employability. (5) The authority granted the Administrator under 38 U.S.C. 502(a) (2) to classify as permanent and total those diseases and disorders, the nature and extent of which, in his judgment, will justify such determination, will be exercised under § 3.321(b).  38 C.F.R. § 3.342 (1974).

The rating schedule provided a 10 percent rating for a thigh impairment with limitation of adduction when the legs could not be crossed.  38 C.F.R. § 4.71a Diagnostic Code 5253 (1974).  A 20 percent rating was provided for a femur impairment with moderate knee or hip disability.  38 C.F.R. § 4.71a Diagnostic Code 5255 (1974).  A 10 percent rating was provided for shortening of the lower extremity from one quarter of an inch to two inches.  38 C.F.R. § 4.71a Diagnostic Code 5275 (1974).  

A 30 percent rating was provided for depressive reaction with definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability as to produce considerable industrial impairment.  A 50 percent rating required that the ability to establish or maintain effective or favorable relationships with people was substantially impaired by reason of psychoneurotic symptoms when the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1974).

A 10 percent rating was provided for auditory canal disease.  38 C.F.R. § 4.85, Diagnostic Code 6210 (1974).  A noncompensable rating was provided for average audiometric findings less than 25 decibels and no findings over 35 decibels.  38 C.F.R. §§ 4.85, 4.87, Table II (1974). 

A noncompensable rating was provided for malunion of the mandible with slight displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904 (1974).  It was note that this was dependent upon the degree of motion and relative loss of masticatory function.  

CUE Motion Analysis

In statements construed as a CUE motion the moving party asserted error in the June 6, 1975, Board decision based upon "non-material fact" consideration and incorrect statements concerning his hospitalization at a VA medical facility.  He asserted, in essence, that his age and educational background should not have been considered in the denial of his pension claim.  His statements as to misrepresentation of the evidence reported are not sufficiently specific for review.  

Based upon a comprehensive review of the record, the June 6, 1975, Board decision denying entitlement to entitlement to a permanent and total disability rating for pension purposes is found to have been reasonably supported by the evidence then of record and to have been consistent with all extant VA law and regulations.  The Board has reviewed the evidence and the applicable rating schedule criteria and finds the assigned ratings were adequate.  The December 1974 rating code sheet reference for rating shortening of the left lower extremity under Diagnostic Code 5257 rather than Diagnostic Code 5275 is found to be harmless error.  Although no ratings were assigned for the Veteran's claimed lumbosacral spine disorder, hearing loss, knee pain, or limitation of thigh adduction, the record at the time of the June 1975 Board decision included medical evidence demonstrating either that noncompensable ratings would have been assigned, that there had been an improvement in disability over the course of the appeal, or that previously noted findings, such as lumbosacral spine osteoarthritis, were not shown upon VA examination.  

The Board further finds that the June 1975 determination that the moving party's disabilities were not demonstrated to be permanently disabling is well supported by the evidence then of record.  Although an August 1974 private medical opinion found the moving party had brain damage that would make it difficult for him to hold a job after he recovered from his physical disability, the October 1974 VA psychiatric examiner found no deficits of orientation, memory, judgment, comprehension, calculations, retention or recall, recent or remote memory, or proverb interpretations.  A neurological examination at that time was within normal limits.  The August 1974 private examiner also noted that the moving party was felt to be totally disabled from working, but qualified that statement by limiting the opinion to the present time.  It is also significant to note that applicable regulations not only allowed consideration of age for pension purposes, but under 38 C.F.R. § 3.342 required special consideration as to the question of permanence in the case of veterans, like the moving party at the time, who were under 40 years of age.  The Board finds the specific errors alleged by the moving party involve no more than disagreement as to how the facts were weighed or evaluated in the June 1975 decision and are not CUE.  Therefore, the motion at issue must be denied.  


ORDER

The motion for revision of the June 6, 1975, Board decision on the grounds of clear and unmistakable error is denied.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



